PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/989,365
Filing Date: 25 May 2018
Appellant(s): CORNING INCORPORATED



__________________
Daniel R. Hoovler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/21.

Every ground of rejection set forth in the Office action dated 8/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument	The present invention is drawn to an article having a strengthened glass substrate with a compressive stress region having a protective film having a hardness of greater than 10 GPa and wherein the article has a strain-to-failure of greater than 0.8% and wherein the substrate and protective film have optical transmittances in the visible region of 20% or more. As described in the Final Rejection of 8/12/21, the article as claimed would have been obvious to the person of ordinary skill in the art at the time of filing in view of the cited references. 	Appellant provides two broad arguments against the combination of secondary reference Adib with primary reference Hart. 
First, Appellant argues that secondary reference Adib is cited contrary to its purpose and instruction. The Examiner respectfully disagrees. It is important to note that Adib is a secondary reference that not relied on for its crack mitigation layer and that the primary reference Hart teaches a two-film article comprising (or consisting of) a substrate (e.g., Fig. 1, [0043]) and a protective film (Fig. 1, [0043], [0044]) having an outer surface disposed on the primary surface of the substrate (i.e., Fig. 1, film 120 on substrate 110). Appellant argues that because Adib encourages the use of an additional “crack mitigating layer” between a protective layer and a glass substrate layer, one of ordinary skill would not import any teachings of Adib to the structure of the article taught by primary reference Hart. While Adib does clearly encourage the use of the intervening crack mitigating layer, Adib does not require its inclusion. For example, at [0081] and [0089], wherein the protective film 110 is described as being suitably disposed alternatively on a crack mitigating layer and on surfaces of the glass substrate. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Please see MPEP §2123. In the present instance, as the crack mitigating layer is not required by Adib, it certainly does not impact the incorporation of the teachings with respect to a different layer’s properties with motivation to do so as set forth in the rejection.	Furthermore, even if Adib teaches that the crack mitigating layer is necessary for its laminate, the protective film having the claimed strain-to-failure properties would still be a useful film having useful properties that are not dependent on the crack mitigating layer (e.g., [0082] – [0084], and see [0094] and [0095], describing the protective layer as serving multiple functions including mechanical properties such as hardness). In response to Appellant’s argument that Adib teaches that its article should include a crack mitigating layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Adib describes its protective layer as serving multiple functions that would have made it desirable to the person of ordinary skill in the art to have used it, including mechanical properties such as hardness (e.g., [0094], [0095]). As noted above, the secondary reference Adib is not relied on for its crack mitigation layer and that the primary reference Hart teaches a two-film article comprising (or consisting of) a substrate (e.g., Fig. 1, [0043]) and a protective film (Fig. 1, [0043], [0044]) having an outer surface disposed on the primary surface of the substrate (i.e., Fig. 1, film 120 on substrate 110). It therefore would have been obvious to the ordinarily skilled artisan to have adjusted the strain-to-failure of the protective film to about 2% in order to provide a protective film that is suitable for allowing the underlying film to have high strain-to-failure ([0056], [0058], [0060]) and generally in order to minimize negative mechanical effects on the glass substrate ([0059] [0060], [0110] and see [0094], [0095]).	Second, Appellant argues that Adib in combination with Hart fails to teach an article having the claimed strain-to-failure of greater than 0.8%. Appellant argues against the combination of the protective film of Adib with the glass substrate of Hart (e.g., Brief at p. 7, line 7 alleging the office action as “replac[ing]” the protective film of Hart with that of Adib). Appellant argues that the application of the protective film of Adib to a glass substrate of Hart would contradict the purpose of Adib. The Examiner initially notes, however, that the rejections of 8/12/21 argue that it would have been obvious to have adjusted the strain-to-failure ratio of the structure of the article of Hart based on the teachings of Adib (i.e., rather than applying the protective film of Adib to the glass article of Hart). Appellant fails to address this combination. 	Nevertheless, Appellant argues that Adib only teaches two films or layers that each individually have the claimed strain-to-failure ratios but fails to teach the strain-to-failure ratio of the article itself. The Examiner respectfully disagrees. Adib teaches that strain-to-failure ratios of greater than even 3% are desirable for a glass substrate (see [0058], [0059]). Adib further teaches generally that the article as a whole (i.e., as a laminate) may suitably have a strain-to-failure ratio the same as the glass substrate (and therefore greater than 3%, [0058], [0059]). Adib teaches that articles that possess a crack mitigating layer may have an average strain-to-failure ratio that is, for example, 10% higher than those without a crack mitigating layer ([0060]). Therefore, Adib teaches generally that it would be known and expected to have a two-member glass article including both a substrate and protective layer that has a strain-to-failure ratio of “3% or greater” less 10% (i.e., around 2.7% or greater, [0058] – [0060]). The Examiner notes that such a strain-to-failure ratio would be well within the range of those taught as being exemplary (Adib, [0059]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the strain-to-failure ratio of the glass article of Hart to at least, for example, greater than 0.8 % in order to improve its strength or hardness based on the teachings of Adib ([0059] – [0061]).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY J FROST/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                 
                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.